Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1

TO SUBORDINATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO SUBORDINATED CREDIT AGREEMENT, (this “Amendment”) dated
as of August 16, 2012 is between STREAMLINE HEALTH, INC. (“Borrower”) and FIFTH
THIRD BANK (“Lender”).

WHEREAS, Borrower and Lender are parties to the Subordinated Credit Agreement
dated as of December 7, 2011 (as amended, supplemented or modified from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrower and the Lender desire to amend certain terms and
conditions of the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Borrower and the Lender agree as follows (with capitalized
terms used, but not otherwise defined, herein having the respective meanings
given to such terms in the Credit Agreement):

1. Amendments. On and as of the Effective Date (as defined below), the Credit
Agreement is amended as follows:

(a) Section 1.1(a) of the Credit Agreement is hereby deleted in its entirety and
the following is hereby inserted, in lieu thereof:

“(a) Term Loan. Subject to the terms and conditions hereof, Lender hereby agrees
to make a loan in up to two advances (the “Term Loan”) to Borrower, in an
aggregate amount equal to Nine Million Dollars ($9,000,000). The Borrower
acknowledges that Four Million One Hundred Twenty Thousand Dollars ($4,120,000)
has been advanced on the Closing Date and remains outstanding and the remaining
Four Million Eight Hundred Eighty Thousand Dollars ($4,880,000) will be advanced
(if at all) on the Amendment No. 1 Effective Date. The Borrower shall deliver a
request for the making of such additional advance not later than 11:00 A.M.
(Eastern Time) on the Amendment No. 1 Effective Date. Once repaid, any amounts
advanced as the Term Loan may not be reborrowed. The Term Loan will be evidenced
by the promissory note of Borrower of even date herewith and all amendments,
extensions and renewals thereto and restatements and replacements thereof (“Term
Note”). The proceeds of the Term Loan will be used on the Closing Date to repay
current Indebtedness as set forth on Schedule 3.16, to consummate the
Acquisition (including to pay fees and expenses associated therewith) and for
working capital and other general business purposes and on the Amendment No. 1
Effective Date to consummate the Meta Health Acquisition (including to pay fees
and expenses associated therewith) and for working capital and other general
business purposes. The Lender’s commitment to make the Term Loan shall expire at
5:00 PM Eastern time on the Amendment No. 1 Effective Date.”



--------------------------------------------------------------------------------

(b) Section 1.1(b)(i) of the Credit Agreement is hereby amended by deleting the
words, “December 7, 2013” appearing therein and inserting, in lieu thereof, the
words, “August 16, 2014”;

(c) Section 1.1(b)(ii)(B) of the Credit Agreement is hereby amended by deleting
the number and sign “$1,000,000” appearing therein and inserting, in lieu
thereof, the number and sign, “$2,000,000”;

(d) The first sentence of Section 1.2(a) of the Credit Agreement is hereby
deleted in its entirety and the following is hereby inserted in lieu thereof:
“The principal balance of the Term Loan outstanding hereunder will bear interest
from the date of the first advance to and including August 15, 2012 at a fixed
rate of twelve percent (12.0%) per annum and from and after August 16, 2012 at a
fixed rate of ten percent (10.0%) per annum, in each case until paid in full.”

(e) Section 1.3(b) of the Credit Agreement is hereby deleted in its entirety and
the following is hereby inserted in lieu thereof:

“(b) Success Fee. On the earlier of (i) the date on which the entire principal
amount of the Loan becomes due and payable whether as a result of acceleration
or otherwise and (ii) without waiving any requirement of Section 5.10, the date
on which the Parent, the Borrower or any of their respective Subsidiaries merge
or consolidate with or into any Person or acquire all or substantially all of
the assets of any Person, the Borrower shall pay to the Lender the Success Fee.”

(f) The parenthetical clause in the introduction to Section 3 of the Credit
Agreement is hereby deleted in its entirety and the following is hereby
inserted, in lieu thereof “(before and after giving effect to the Acquisition,
on the Amendment No. 1 Effective Date, before and after giving effect to the
Meta Health Acquisition and, if applicable, before and after giving effect to
any Permitted Acquisition)”;

(g) Section 3.3 of the Credit Agreement is hereby amended by deleting the words
“December 31, 2010” and inserting, in lieu thereof, the words, “January 31, 2012
(in the case of any Company other than the Meta Health Target) and since
August 16, 2012 (in the case of the Meta Health Target)”;

(h) Section 3.4 of the Credit Agreement is hereby amended by (i) inserting,
immediately following the words, “Acquisition Documents” appearing therein, the
words, “or the Meta Health Acquisition Documents” and (ii) deleting the words
“December 31, 2010” and inserting, in lieu thereof, the words, “January 31, 2012
(in the case of any Company other than the Meta Health Target) and since
August 16, 2012 (in the case of the Meta Health Target)”

 

- 2 -



--------------------------------------------------------------------------------

(i) Section 3.18 of the Credit Agreement is hereby amended by inserting,
immediately following the words, “the Acquisition” appearing therein, the words,
“and the Meta Health Acquisition”;

(j) Section 3 of the Credit Agreement is hereby amended by inserting, at the end
thereof, a new Section 3.21 and a new Section 3.22 reading in their entirety as
follows:

“3.21 Meta Health Acquisition. The Borrower has delivered to Lender complete and
correct copies of the Meta Health Acquisition Agreement and each of the other
documents and agreements executed in connection therewith (collectively, the
“Meta Health Acquisition Documents”), including all schedules and exhibits
thereto. The Meta Health Acquisition Documents set forth the entire agreement
and understanding of the Borrower and the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby.
Borrower has the power, and has taken all necessary action (including, any
necessary member or comparable owner action) to authorize it, to execute,
deliver and perform in accordance with their respective terms the Meta Health
Acquisition Documents to which it is a party. Each of the Meta Health
Acquisition Documents has been duly executed and delivered by Borrower and, to
Borrower’s knowledge, each of the other parties thereto and is a legal, valid
and binding obligation of Borrower and to Borrower’s knowledge, such other
parties, enforceable against Borrower and to Borrower’s knowledge, such other
parties in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally. The execution,
delivery and performance of the Meta Health Acquisition Documents in accordance
with their respective terms does not and will not require any governmental
approval or any other consent or approval, other than governmental approvals and
other consents and approvals that have been obtained. All conditions precedent
to the Meta Health Acquisition pursuant to the Meta Health Acquisition Agreement
have been fulfilled in all material respects and, as of the Amendment No. 1
Effective Date, the Meta Health Acquisition Agreement has not been amended or
otherwise modified and there has been no breach by the Borrower or, to
Borrower’s knowledge, any other party thereto, of any term or condition of the
Meta Health Acquisition Documents. Upon consummation of the transactions
contemplated by the Meta Health Acquisition Documents to be consummated at the
closing thereunder, the Borrower shall acquire good and legal title to the stock
and other property being transferred pursuant to the Meta Health Acquisition
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

3.22 Permitted Acquisition. Prior to consummation of a Permitted Acquisition,
the Borrower shall have delivered to Lender complete and correct copies of each
document and agreement executed in connection therewith (collectively, the
“Permitted Acquisition Documents”), including all schedules and exhibits
thereto. The Permitted Acquisition Documents shall set forth the entire
agreement and understanding of the Borrower and the parties thereto relating to
the subject matter thereof, and there will be no other agreements, arrangements
or understandings, written or oral, relating to the matters covered thereby.
Borrower shall have the power, and shall have taken all necessary action
(including, any necessary member or comparable owner action) to authorize it, to
execute, deliver and perform in accordance with their respective terms the
Permitted Acquisition Documents to which it is a party. Each of the Permitted
Acquisition Documents will have been duly executed and delivered by Borrower
and, to Borrower’s knowledge, each of the other parties thereto and will be the
legal, valid and binding obligation of Borrower and to Borrower’s knowledge,
such other parties, enforceable against Borrower and to Borrower’s knowledge,
such other parties in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of the Permitted Acquisition Documents in
accordance with their respective terms will not require any governmental
approval or any other consent or approval, other than governmental approvals and
other consents and approvals that have been obtained. All conditions precedent
to the Permitted Acquisition pursuant to the Permitted Acquisition Documents
shall have been fulfilled in all material respects and, as of the date of the
consummation of the Permitted Acquisition, the Permitted Acquisition Documents
shall not have been amended or otherwise modified and there shall not be any
breach by the Borrower or, to Borrower’s knowledge, any other party thereto, of
any term or condition of the Permitted Acquisition Documents. Upon consummation
of the transactions contemplated by the Permitted Acquisition Documents to be
consummated at the closing thereunder, the Borrower shall acquire good and legal
title to the stock or assets and other property being transferred pursuant to
the Permitted Acquisition Documents. None of the foregoing shall in any manner
obligate the Borrower or any Subsidiary to consummate any Permitted Acquisition
and the foregoing representation shall only apply if, when and to the extent
that a Permitted Acquisition is consummated and the Permitted Acquisition
Documents are executed and delivered.”

 

- 4 -



--------------------------------------------------------------------------------

(k) Section 4.15 of the Credit Agreement is herby amended by inserting at the
end of such Section, the words, “;provided, further, however, that for a period
of not more than sixty (60) days after the Amendment No. 1 Effective Date, the
Meta Health Target may maintain one or more deposit accounts with JP Morgan
Chase Bank so long as (a) with respect to any non-payroll account, any amounts
credited to such account in excess of $50,000 are promptly, and in any event,
within one Business Day, transferred to an account of a Company maintained with
Lender, (b) with respect to any payroll account, other than amounts credited to
such account to be paid to employees of the Meta Health Target not more than one
Business Day prior to the making of such payments, any amounts in excess of
$50,000 are promptly, and in any event, within one Business Day, transferred to
an account of a Company maintained with the Lender and (c) the aggregate amount
credited to all such accounts shall not exceed $100,000 (exclusive of any
amounts credited to a payroll account to be paid to employees of the Meta Health
Target as specified in clause (b))”;

(l) Section 5.1 of the Credit Agreement is hereby amended by inserting, at the
end of clause (c) thereof the words, “and so long as the Equity Subordination
Agreement is in full force and effect, the Subordinated Convertible Notes and
any Indebtedness incurred in connection with a Permitted Acquisition so long as
such Indebtedness is subordinate to the Obligations on terms and conditions
reasonably acceptable to the Lender”;

(m) Section 5.3 of the Credit Agreement is hereby deleted in its entirety and
the following is hereby inserted in lieu thereof:

“5.3 Minimum EBITDA. Permit Adjusted EBITDA as of the end of any fiscal quarter
to be less than the amount set forth below opposite such fiscal quarter
calculated quarterly on a trailing four (4) quarter basis (except as otherwise
provided in the definition of Adjusted EBITDA):

 

Four Quarters Ending

   Amount  

October 31, 2012 and January 31, 2013

   $ 5,000,000   

April 30, 2013 and each July 31, October 31, January 31 and April 30 thereafter

   $ 7,000,000   

(n) Section 5.5 of the Credit Agreement is hereby deleted in its entirety and
the following is hereby inserted, in lieu thereof:

“5.5 Funded Debt to Adjusted EBITDA. Permit its ratio of Funded Debt (on a
consolidated basis for Parent, Borrower and its Subsidiaries) to Adjusted EBITDA
as of the end of any fiscal quarter to exceed the ratio set forth below opposite
such fiscal quarter calculated quarterly on a trailing four (4) quarter basis
(except as otherwise provided in the definition of Adjusted EBITDA):

 

Four Quarters Ending

   Ratio  

October 31, 2012 and each January 31, April 30, July 31 and October 31
thereafter

     3.00:1   

 

- 5 -



--------------------------------------------------------------------------------

(o) Section 5.9(a) of the Credit Agreement is hereby amended by inserting, at
the end of such Section, the words, “and the Meta Health Acquisition and any
Permitted Acquisition”;

(p) Section 5.10(a) of the Credit Agreement is hereby amended by inserting, at
the end of such Section, the words, “and the Meta Health Acquisition and any
Permitted Acquisition”;

(q) Section 5.12 of the Credit Agreement is hereby amended by (i) inserting at
the end of clause (a) of the proviso in such Section, the words “subject to
compliance with the foregoing, the Borrower may acquire the Meta Health Target
pursuant to the Meta Health Acquisition Agreement and may acquire a Permitted
Target pursuant to Permitted Acquisition Documents and “and (ii) inserting, at
the end of such Section, the words, “Notwithstanding the terms of the Credit
Agreement and the other Loan Documents, including Section 5.6 and this
Section 5.12, if shareholders owning at lease ninety percent (90%) but less than
all of the issued and outstanding capital stock of the Meta Health Target
execute the Meta Health Acquisition Agreement, the Borrower may consummate the
Meta Health Acquisition; provided that (A) not more than seven (7) days
following the effective date of such Meta Health Acquisition, the Borrower
causes the Meta Health Target to be merged with or into the Borrower, any
Guarantor or any other Subsidiary such that after giving effect to such merger
the requirements set forth in clause (a) have been met and (B) the Borrower
shall not permit the total consideration paid to any shareholder of the Meta
Health Target (including pursuant to any appraisal rights or similar action) to
exceed 102% of the consideration specified for such shareholder on Appendix B to
the Meta Health Acquisition Agreement”;

(r) The definition of “Adjusted EBITDA” in Section 11.2 of the Credit Agreement
is hereby deleted in its entirety and the following is hereby inserted, in lieu
thereof:

““Adjusted EBITDA” means, for Parent and its Subsidiaries, on a consolidated
basis, for any period, net income (determined in accordance with GAAP) plus,
(i) in each case to the extent deducted in determining net income, (a) interest
expense, income tax expense, depreciation and amortization, non-cash share-based
compensation expense and other extraordinary, non-cash expense, (b) transaction
fees, costs and expenses incurred in connection with the Acquisition in an
aggregate amount not to exceed $200,000 of which 25%, 50%, 75% and 100% of such
fees, costs and expenses shall be included in the period incurred for purposes
of the calculation of Adjusted EBITDA for the periods ending January 31,
2012, April 30, 2012, July 31, 2012 and October 31, 2012, respectively, (c) for
the quarter ending October 31, 2012, the non-recurring expense relating to the
write-down of capitalized software development costs and (d) transaction fees,
costs and expenses incurred in such period in connection with the Meta Health
Acquisition (including fees and expenses incurred in connection with any
amendment to this Agreement or the other Loan Documents and in connection with
the transactions contemplated by the Securities Purchase Agreement dated as of
August 16, 2012 among the Parent and each of the purchasers party thereto) in an
aggregate amount not to exceed $1,500,000, minus, (ii) to the extent included in
determining net income, any non-cash gains; provided however that, for purposes
of Section 5.3 and 5.5, for purposes of calculating Adjusted EBITDA on a
trailing four quarter basis Adjusted EBITDA will be increased by the amount set
forth on Schedule II for each month from November 2011 to July 2012 to the
extent that such month would otherwise be included for purposes of calculating
Adjusted EBITDA on a trailing four quarter basis.

 

- 6 -



--------------------------------------------------------------------------------

(s) The definition of “Current Financial Statements” appearing in Section 11.2
of the Credit Agreement is hereby deleted in its entirety and the following is
hereby inserted, in lieu thereof:

“Current Financial Statements” means (a) as of the Closing Date, the audited
financial statements of the Target for the period ending December 31, 2010 and
the unaudited financial statements of the Target for the period ending June 30,
2011 which such financial statement shall comply with Section 4.2 or 4.3, (b) as
of the Amendment No. 1 Effective Date, the most current financial statements,
tax returns and other documents with respect to Borrower delivered to Lender
pursuant to Section 4 and the audited financial statements of the Meta Health
Target for the period ending December 31, 2011 and the unaudited financial
statements of the Meta Health Target for the period ending June 30, 2012 which
such financial statement shall comply with Section 4.2 or 4.3 and (c) at any
other time, the most current financial statements, tax returns and other
documents with respect to Borrower delivered to Lender pursuant to Section 4.;

(t) The definition of “Funded Debt” in Section 11.2 of the Credit Agreement is
hereby amended by inserting, immediately following the words, “so long as the
Seller Subordination Agreement is in full force and effect”, the words, “and the
Subordinated Convertible Notes so long as the Equity Subordination Agreement is
in full force and effect”;

(u) The definition of “Minimum Availability” in Section 11.2 of the Credit
Agreement is hereby amended by deleting the number and sign “$750,000” appearing
therein and inserting, in lieu thereof, the number and sign “$2,000,000”;

(v) Section 11.2 is hereby amended by inserting the following definitions in the
proper alphabetical order:

(i) “Amendment No. 1 Effective Date” means the Effective Date under and as
defined in Amendment No. 1 to Subordinated Credit Agreement dated as of
August 16, 2012 between Borrower and Lender.

 

- 7 -



--------------------------------------------------------------------------------

(ii) “Equity Subordination Agreement” means the Subordination Agreement dated as
of August 16, 2012 among Parent, Lender, Great Point Holders identified therein
and Noro-Moseley Holders identified therein.

(iii) “Meta Health Acquisition” means the acquisition by Borrower of all of the
issued and outstanding stock of the Meta Health Target and the other
transactions contemplated by the Meta Health Acquisition Agreement.

(iv) “Meta Health Acquisition” means the acquisition by Borrower of all or,
subject to Section 5.12, not less than 90% of the issued and outstanding stock
of the Meta Health Target and the other transactions contemplated by the Meta
Health Acquisition Agreement.

(v) “Meta Health Target” means Meta Health Technology Inc.

(vi) “Permitted Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the assets of, or all of the issued
and outstanding capital stock of, a Permitted Target which satisfies and/or is
conducted in accordance with the following requirements:

(a) if such acquisition is structured as an acquisition of the capital stock of
any Permitted Target, then such Permitted Target shall either (i) become a
wholly-owned Subsidiary of the Borrower and the requirements set forth in
Section 5.12 shall be satisfied or (ii) be merged with and into the Borrower or
any of its Subsidiaries (with the applicable Borrower or such Subsidiary being
the surviving entity);

(b) if such acquisition is structured as the acquisition of assets, such assets
shall be acquired by the Borrower or a Subsidiary of the Borrower and the
requirements set forth in Section 4.15 shall be satisfied;

(c) the Borrower shall have delivered to Lender not less than thirty (30) days
(or such shorter period of time agreed to by Lender), notice of such acquisition
together with (i) pro forma combined projected financial information for the
Companies and the Permitted Target consisting of projected balance sheets as of
the proposed effective date of the acquisition or the closing date thereof and
as of the end of the next fiscal year following the acquisition and projected
statements of income and cash flows for such fiscal year and projected pro-forma
covenant calculations reflecting the calculation of the covenants set forth in
Sections 5.3, 5.4 and 5.5 hereof, (ii) copies of all material documents relating
to such acquisition (including the acquisition agreement and any related
document), (iii) historical financial information (including income statements,
balance sheets and cash flows) covering at least three (3) complete fiscal years
of the Permitted Target, if available, prior to the effective date of the
acquisition, and (iv) such other information relating to the acquisition, the
acquisition target or the Companies as the Lender may reasonably request, in
each case, in form and substance reasonably satisfactory to Lender;

 

- 8 -



--------------------------------------------------------------------------------

(d) both immediately before and after the consummation of such acquisition no
Default or Event of Default shall have occurred and be continuing and, after
giving effect to such acquisition, the pro forma projections and pro forma
compliance certificates referred to in clause (c) above shall establish that no
Default or Event of Default could reasonably be expected to occur during any
period covered by such pro forma projections and such pro forma compliance
certificate;

(e) the board of directors or other governing body of the Permitted Target shall
not have indicated its opposition to the consummation of the acquisition; and

(f) the Lender shall have consented to such acquisition which such consent may
be withheld in Lender’s sole and absolute discretion and which such consent may
include such additional financial, operational and other conditions as Lender
shall determine are necessary or appropriate.

(vii) “Permitted Target” means a Person with operations or a business line in
the same business as, or a substantially related business to, the operations and
business of the Borrower and its Subsidiaries as then being conducted.

(viii) “Subordinated Convertible Note” means each of the Subordinated
Convertible Note dated as of August 16, 2012 issued by Parent to the Great Point
Holders (as defined in the Equity Subordination Agreement) and the Noro-Moseley
Holders (as defined in the Equity Subordination Agreement).

(w) The Credit Agreement is hereby amended by (i) amending and restating in
their entirety, Schedules 3.5, 3.6, 3.11, 3.14 and 3.16 to the Credit Agreement
as set forth on Schedules 3.5, 3.6, 3.11, 3.14 and 3.16 hereto respectively,
(ii) amending and restating in its entirety Schedule I hereto as set forth on
Schedule A hereto and (iii) inserting, immediately following Schedule I thereto,
a new Schedule II reading in its entirety as set forth on Schedule B hereto.

2. Fees. On the Effective Date, Borrower shall pay to Lender the Success Fee in
the amount set forth on Schedule I (after giving effect to this Amendment). The
Borrower and Lender agree that the payment of such Success Fee shall be in full
satisfaction of the Success Fee due upon consummation of the Meta Heath
Acquisition (but not any other Success Fee which may become due and payable)
notwithstanding the terms and conditions of the Credit Agreement (prior to
giving effect to this Amendment). All fees, once paid, shall not be refundable
in whole or in part.

 

- 9 -



--------------------------------------------------------------------------------

3. Consent. Notwithstanding the terms of the Credit Agreement, including
Section 5.8 thereof, the terms of the Seller Subordination Agreement and the
terms of the Amended and Restated Security Agreement dated as of December 7,
2011 among the Credit Parties party thereto and the Lender, as Secured Party,
the Lender hereby consents to (a) the conversion of the Seller Indebtedness to
common equity of the Parent in accordance with the terms of the Convertible
Subordinated Promissory Note dated December 7, 2011 issued by the Parent and
(b) the sale of securities of the Company pursuant to the terms of the
Securities Purchase Agreement dated as of August 16, 2012 among the Parent and
each of the purchasers party thereto and (c) the adoption of the articles of
incorporation and by-laws of the Subsidiary of the Borrower merged into the Meta
Health Target pursuant to the merger contemplated by Section 5.12 of the Credit
Agreement (as amended hereby) in substantially the form delivered to the Lender
prior to the Amendment No. 1 Effective Date.

4. Continuing Effect of Credit Agreement and Loan Documents. Each Guarantor
hereby consents to the amendments to the Credit Agreement set forth in Section 1
hereof and the other terms and conditions hereof and agrees that the Guaranty
Agreement dated as of December 7, 2011, is, and shall remain in full force and
effect and is in all respects confirmed, approved and ratified. Each of the
Borrower, each Guarantor and the Lender acknowledges and agrees that the
provisions of the Credit Agreement, as amended hereby and the other Loan
Documents are and shall remain in full force and effect and are in all respects
confirmed, approved and ratified. Each of Borrower and each Guarantor hereby
knowingly and voluntarily releases all claims, counterclaims, setoffs, actions
or causes of actions, damages or liabilities of any kind or nature whatsoever
whether at law or in equity, in contract or in tort, whether now accrued or
hereafter maturing (collectively, “Claims”) against Lender, its direct or
indirect parent corporation or any direct or indirect affiliates of such parent
corporation, or any of the foregoing’s respective directors, officers,
employees, agents, attorneys and legal representatives, or the heirs,
administrators, successors or assigns of any of them that directly or indirectly
arise out of, are based upon or are in any manner connected with any
transaction, event, circumstance, action, or failure to act, whether known or
unknown, which occurred, existed, was taken, permitted or begun at any time
prior to the Effective Date in connection with the Credit Agreement or any other
Loan Documents.

5. Conditions to Effectiveness. This Amendment shall be effective as of the date
first above written but shall not become effective as of such date until the
date (the “Effective Date”) that each of the following conditions shall have
been satisfied; provided however, that if the Effective Date has not occurred on
or prior to August 15, 2012, this Amendment shall be of no further force or
effect and shall be deemed to have been terminated:

(a) Lender shall have received from each Credit Party (including the Meta Health
Target) a copy, certified by a duly authorized officer of such Credit Party to
be true and complete on and as of the Effective Date, of each of the charter or
other organization documents of such Credit Party as in effect on such date of
certification (together with all, amendments thereto) (or, other than in the
case of the Meta Health Target, a confirmation that such documents have not been
amended or modified since the Closing Date) and a certificate from the Secretary
of State of the State of formation of each Credit Party as to the “good
standing” of such Credit Party;

 

- 10 -



--------------------------------------------------------------------------------

(b) Lender shall have received from each Credit Party (including the Meta Health
Target), a copy, certified by a duly authorized officer of such Credit Party to
be true and complete on and as of the Effective Date, of the records of all
action taken by such Credit Party to authorize the execution and delivery of
this Amendment and any other Loan Document entered into on the Effective Date
and to which it is a party or is to become a party as contemplated or required
by this Amendment, and its performance of all of its agreements and obligations
under each of such documents;

(c) Lender shall have received from each Credit Party (including the Meta Health
Target), an incumbency certificate, dated the Effective Date, signed by a duly
authorized officer of such Credit Party and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name and on behalf of such Credit Party, this Amendment and each of the other
Loan Documents to which such Credit Party is or is to become a party on the
Effective Date, and to give notices and to take other action on behalf of such
Credit Party under such documents;

(d) (i) The Note, the Joinder to Security Agreement and Guaranty, Amendment
No. 1 to Pledge Agreement and the other Loan Documents shall have been duly and
properly authorized, executed and delivered to the Lender by the respective
party or parties thereto and shall be in full force and effect on and as of the
Effective Date and, (ii) Lender shall be satisfied with the due diligence
associated with the preparation of the Loan Documents;

(e) No change in applicable law shall have occurred as a consequence of which it
shall have become and continue to be unlawful for Lender to perform any of their
agreements or obligations under this Amendment or the Credit Agreement as
amended hereby, any Note, or under any of the other Loan Documents, or for any
Credit Party to perform any of its agreements or obligations under this
Amendment or the Credit Agreement as amended hereby, any Note, or under any of
the other Loan Documents;

(f) Lender shall have received a written legal opinion of counsel to the Credit
Parties, addressed to the Lender, dated the Effective Date, in form and
substance satisfactory to Lender;

(g) Lender shall have completed its audit of the business operations, facilities
and books and records of the Credit Parties (including the Meta Health Target)
including, but not limited to, review of all material agreements, contracts and
commitments of the Credit Parties and such other information and matters as the
Lender or its counsel may deem necessary, which audit shall be satisfactory to
Lender, in its sole and absolute discretion;

(h) Lender shall have received from each Credit Party the copies of all consents
necessary for the completion of the transactions contemplated by this Amendment,
the Notes, each of the other Loan Documents, and all instruments and documents
incidental thereto;

 

- 11 -



--------------------------------------------------------------------------------

(i) Each of the conditions to the “Effective Date” under and as defined in
Amendment No. 1 to Senior Credit Agreement between the Borrower and the Lender
shall have been satisfied;

(j) (i) Lender shall have received copies, certified as true and correct by an
officer of Borrower of each Meta Health Acquisition Document, and (ii) prior to,
or contemporaneous with, the funding of the additional Loans contemplated by
this Amendment, the Meta Health Acquisition shall have been completed on the
terms set forth in the Meta Health Acquisition Agreement and (iii) the Equity
Subordination Agreement shall have been duly executed and delivered by the
Borrower and each of the holders of the Subordinated Convertible Notes;

(k) Borrower shall have paid all fees and expenses due hereunder and under the
other Loan Documents including the fee referred to in Section 2 hereof and the
fees and expenses due pursuant to Section 8 of the Credit Agreement;

(l) From the date of the Current Financial Statements to the Effective Date, no
changes shall have occurred in the assets, liabilities, financial condition,
business, operations or prospects of any Company which, individually or in the
aggregate, are materially adverse to the Parent, the Borrower and their
Subsidiaries taken as a whole;

(m) Lender shall have received the Current Financial Statements certified by an
officer of each Company, and Lender shall have been satisfied that such Current
Financial Statements accurately reflect the financial status and condition of
each Company (including the Meta Health Target) and a certificate dated the
Effective Date demonstrating Borrower’s compliance with the financial covenants
set forth in Sections 5.3, 5.4 and 5.5 of the Credit Agreement;

(n) Lender shall have received a report from a UCC search firm acceptable to
Lender describing any effective financing statements, judgment liens, tax liens
or any other Lien and Lender shall be satisfied with the nature and extent of
such Liens;

(o) Lender shall have received such additional documents, instruments or
agreements as Lender may reasonably request;

(p) There does not exist any Event of Default, nor any event which upon notice
or lapse of time or both would constitute an Event of Default; and

(q) The representations and warranties contained in this Amendment and in each
other Loan Document and in any document delivered in connection therewith will
be true and accurate on and as of such date.

 

- 12 -



--------------------------------------------------------------------------------

6. Representations and Warranties. In order to induce the Lender to enter into
this Amendment, the Borrower represents and warrants as follows:

Each of the representations and warranties of Borrower set forth in the Credit
Agreement and each other Loan Document is true and correct on and as of the
Effective Date both before and after giving effect to this Amendment and, as of
the Effective Date, no Default or Event of Default has occurred and is
continuing on and as of the Effective Date.

7. Loan Document. Borrower and Lender each acknowledge and agree that this
Amendment constitutes a Loan Document.

8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF OHIO.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

STREAMLINE HEALTH, INC. By:   /s/ Stephen H. Murdock Name:   Stephen H. Murdock
Title:  

Senior Vice President and Chief Financial

Officer

STREAMLINE HEALTH SOLUTIONS, INC. By:   /s/ Stephen H. Murdock Name:   Stephen
H. Murdock Title:  

Senior Vice President and Chief Financial

Officer

IPP ACQUISITION, LLC By:   /s/ Stephen H. Murdock Name:   Stephen H. Murdock
Title:  

Senior Vice President and Chief Financial

Officer

FIFTH THIRD BANK By:   /s/ Harrison Mullin Name:   Harrison Mullin Title:   Vice
President